Case 21-30085-hdh11 Doc 342-3 Filed 03/11/21   Entered 03/11/21 10:23:18   Page 1 of 11




                             EXHIBIT B
Case 21-30085-hdh11 Doc 342-3 Filed 03/11/21                   Entered 03/11/21 10:23:18           Page 2 of 11



      Gerrit M. Pronske                                     James Sheehan
      State Bar No. 16351640                                Pro Hac Vice
      Eric M. Van Horn                                      Emily Stern
      State Bar No. 24051465                                Pro Hac Vice
      Jason P. Kathman                                      Monica Connell
      State Bar No. 24070036                                Pro Hac Vice
      SPENCER FANE LLP                                      Stephen Thompson
      2200 Ross Avenue, Suite 4800 West                     Pro Hac Vice
      Dallas, TX 75201                                      OFFICE OF THE ATTORNEY GENERAL
      (214) 750-3610 – Telephone                            OF THE STATE NEW OF NEW YORK
      (214) 750-3612 – Telecopier                           28 Liberty Street
      -and-                                                 New York, NY 10005
      5700 Granite Parkway, Suite 650                       (212) 416-8401 – Telephone
      Plano, TX 75024                                       Email: James.Sheehan@ag.ny.gov
      (972) 324-0300 – Telephone                            Email: Emily.Stern@ag.ny.gov
      (972) 324-0301 – Telecopier                           Email: Monica.Connell@ag.ny.gov
      Email: gpronske@spencerfane.com                       Email: Stephen.Thompson@ag.ny.gov
      Email: ericvanhorn@spencerfane.com
      Email: jkathman@spencerfane.com                       COUNSEL FOR THE PEOPLE OF
                                                            THE STATE OF NEW YORK, BY
      COUNSEL FOR THE PEOPLE OF                             LETITIA JAMES, ATTORNEY GENERAL OF
      THE STATE OF NEW YORK, BY                             THE STATE OF NEW YORK
      LETITIA JAMES, ATTORNEY GENERAL
      OF THE STATE OF NEW YORK




                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

  IN RE:                                                §
                                                        §     CASE NO. 21-30085-hdh-11
  NATIONAL RIFLE ASSOCIATION                            §
  OF AMERICA and SEA GIRT LLC,                          §     CHAPTER 11
                                                        §
                    Debtors.1                           §     Jointly Administered


  THE STATE OF NEW YORK’S MOTION TO ESTABLISH EXEPEDITED DISOVERY
         PROCEDURES IN CONNECTION WITH THE HEARINGS ON THE
              MOTION TO DISMISS, OR, IN THE ALTERNATIVE,
                  TO APPOINT A CHAPTER 11 TRUSTEE




  1
   The last four digits of the Debtors’ taxpayer identification numbers are: 6130 (NRA) and 5681 (Sea Girt). The
  Debtors’ mailing address is 11250 Waples Mill Road, Fairfax, Virginia 22030.
Case 21-30085-hdh11 Doc 342-3 Filed 03/11/21            Entered 03/11/21 10:23:18        Page 3 of 11




  TO THE HONORABLE HARLIN D. HALE,
  CHIEF UNITED STATES BANKRUPTCY JUDGE:

         The People of the State of New York, by Letitia James, Attorney General of the State of

  New York (“NYAG”), a party in interest in the above-referenced bankruptcy case, submits this

  motion (the “Motion”) for entry of an order substantially in the form attached hereto as Exhibit

  A, establishing certain expedited discovery procedures in connection with the hearings set to

  commence on March 29, 2021 (the “Hearings”) on the NYAG’s Motion to Dismiss, or, in the

  Alternative, to Appoint a Chapter 11 Trustee [Docket Nos. 155 & 163] (the “NYAG Dismissal

  Motion”) and Ackerman McQueen, Inc.’s (“AMc”) Motion to Dismiss the Chapter 11 Bankruptcy

  Petition, or, in the Alternative, Motion for the Appointment of a Chapter 11 Trustee, and Brief in

  Support [Docket No. 131] (the “AMc Dismissal Motion”, collectively with the NYAG Dismissal

  Motion, the “Dismissal Motions”). In support of the Motion, the NYAG respectfully states as

  follows:

                                          BACKGROUND

         1.      On January 15, 2021 (the “Petition Date”), the National Rifle Association of

  America, Inc. (the “NRA”) and Sea Girt LLC (“Sea Girt”) and together with the NRA, the

  “Debtors”) filed their voluntary petition for bankruptcy under chapter 11 of title 11 of the United

  States Code (the “Bankruptcy Code”).

         2.      On February 4, 2021, the Official Committee of Unsecured Creditors (the

  “Committee”) was appointed by the United States Trustee.

         3.      On February 10, 2021, AMc filed the AMc Dismissal Motion.

         4.      On February 12, 2021, the NYAG filed the NYAG Dismissal Motion, and the Court

  set a hearing on the AMc Dismissal Motion [Docket No. 150] to begin on March 29, 2021 at 9:30

  a.m. (prevailing Central Time) (the “Hearing Date”).
  THE STATE OF NEW YORK’S MOTION TO ESTABLISH EXEPEDITED DISOVERY PROCEDURES IN CONNECTION IN
  CONNECTION WITH THE HEARINGS ON THE MOTION TO DISMISS, OR, IN THE ALTERNATIVE, TO APPOINT A
  CHAPTER 11 TRUSTEE – PAGE 1
                                                                                              2060328
                                                                                           DA 2065491.1
Case 21-30085-hdh11 Doc 342-3 Filed 03/11/21              Entered 03/11/21 10:23:18        Page 4 of 11




         5.      Counsel for the NYAG has conferred with counsel for AMc and each believe

  judicial economy and resources would best be served by hearing the Dismissal Motions together

  at the same hearing. Accordingly, the NYAG has requested that the NYAG Dismissal Motion be

  set for hearing on the Hearing Date.

         6.      The Debtors, NYAG, and AMc, through counsel, have engaged in preliminary

  discussions regarding an expedited discovery schedule, and this Motion is being filed in the interest

  of time while those discussions continue. Based upon those initial discussions, the NYAG proposes

  (NYAG and AMc are together referred to as the “Movants”) the expedited discovery schedule (the

  “Expedited Discovery Schedule”) detailed below in connection with the Hearings on the

  Dismissal Motions.

                                         RELIEF REQUESTED

         7.      Rule 29 of the Federal Rules of Civil Procedure, as made applicable by, Rules 7029

  and 9014 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), provides that

  “[u]nless the court orders otherwise, the parties may stipulate that . . . other procedures governing

  or limiting discovery be modified . . . .” FED. R. CIV. P. 29.

         8.      Further, the Court, “for cause shown may in its discretion” shorten any period of

  time provided for in the Bankruptcy Rules or by order of the court. FED. R. BANKR. P. 9006(c); see

  also, FED. R. BANKR. P. 2002(a)(2) (providing an example of when the court may shorten time).

  This includes the period of time generally prescribed for giving notice of motions.

         9.      Based upon the Court’s authority under the Bankruptcy Rules and Section 105(a)

  of the United States Bankruptcy Code, the NYAG requests the following Expedited Discovery

  Schedule to apply as between the Debtors, NYAG, and AMc (the “Parties”):



  THE STATE OF NEW YORK’S MOTION TO ESTABLISH EXEPEDITED DISOVERY PROCEDURES IN CONNECTION IN
  CONNECTION WITH THE HEARINGS ON THE MOTION TO DISMISS, OR, IN THE ALTERNATIVE, TO APPOINT A
  CHAPTER 11 TRUSTEE – PAGE 2
                                                                                                2060328
                                                                                             DA 2065491.1
Case 21-30085-hdh11 Doc 342-3 Filed 03/11/21          Entered 03/11/21 10:23:18         Page 5 of 11




               a. Requests for Production of Documents (“Production Requests”):

                       i. The deadline to respond to Production Requests as to Parties shall be on

                          or before 5:00 p.m. (prevailing Central Time) fifteen (15) days

                          following electronic service of the Production Requests.

                      ii. The deadline to object to Production Requests made to Parties is reduced

                          to three business (3) days following service of the Production Requests.

                      iii. Each of the Movants and the NRA will serve a maximum of thirty (30)

                          Production Requests to Parties.

               b. Notices of Deposition (“Deposition Notices”):

                       i. Deposition Notices may be served electronically, and depositions may

                          be noticed to occur upon, at least, seven (7) days’ notice.

                      ii. Deponents will be produced by the Parties where the deponents are

                          located, but may be taken by video teleconferencing. Parties shall not

                          be required to issue subpoenas or Deposition Notices through the

                          applicable federal court where the deponent is located.

                      iii. The NRA may notice and conduct a maximum of seven (7) depositions

                          of the Movants (including one 30(b)(6) deposition of each Movant); at

                          the NRA’s option, this allowance may include a corporate-

                          representative deposition of each movant. Each 30(b)(6) deposition will

                          last a total of 10 hours.

                      iv. Movants may each notice and may conduct a combined maximum of

                          seven (7) depositions of NRA witnesses (six in their individual

                          capacities and one 30(b)(6) deposition), consisting of

  THE STATE OF NEW YORK’S MOTION TO ESTABLISH EXEPEDITED DISOVERY PROCEDURES IN CONNECTION IN
  CONNECTION WITH THE HEARINGS ON THE MOTION TO DISMISS, OR, IN THE ALTERNATIVE, TO APPOINT A
  CHAPTER 11 TRUSTEE – PAGE 3
                                                                                            2060328
                                                                                         DA 2065491.1
Case 21-30085-hdh11 Doc 342-3 Filed 03/11/21                      Entered 03/11/21 10:23:18              Page 6 of 11




                                       1. Wayne LaPierre (limited to a combined 10 hours)

                                       2. John Frazer

                                       3. Woody Phillips

                                       4. Craig Spray;

                                       5. Carolyn Meadows;

                                       6. Sonya Rowling; and

                                       7. A single 30(b)(6) deposition of NRA (limited to a combined 10

                                           hours).1

                            v. To the extent that the witnesses noticed by Movants include former

                                 employees of the NRA, the NRA will make good faith efforts to

                                 facilitate outreach to such witnesses; similarly, to the extent that the

                                 NRA wishes to notice witnesses that are former employees of Movants,

                                 Movants will make good faith efforts to facilitate outreach to such

                                 witnesses.

                            vi. To avoid any doubt, officers, directors, employees, and consultants of

                                 the NRA may be served with deposition notices, subpoenas, and other

                                 discovery by serving counsel of record for the NRA or Movants, by

                                 electronic mail.

                           vii. Nothing contained herein shall waive any rights of either of the Movants

                                 or the NRA to object to discovery, including persons to be deposed or

                                 the subject matter of any 30(b)(6) deposition.


  1
    Movants reserve the right to substitute other witnesses for any of the 6 individuals referenced herein, and the NRA
  reserves the right to object to such other witnesses.

  THE STATE OF NEW YORK’S MOTION TO ESTABLISH EXEPEDITED DISOVERY PROCEDURES IN CONNECTION IN
  CONNECTION WITH THE HEARINGS ON THE MOTION TO DISMISS, OR, IN THE ALTERNATIVE, TO APPOINT A
  CHAPTER 11 TRUSTEE – PAGE 4
                                                                                                               2060328
                                                                                                           DA 2065491.1
Case 21-30085-hdh11 Doc 342-3 Filed 03/11/21          Entered 03/11/21 10:23:18      Page 7 of 11




               c. Other Discovery

                       i. The Parties agree to forego interrogatories.

                      ii. Each of the Movants and the NRA may serve a maximum of twenty (20)

                          requests for admission.

               d. Miscellaneous

                       i. No Party hereto waives objections otherwise available under the Federal

                          Rules of Civil Procedure, the Federal Rules of Bankruptcy Procedure,

                          or applicable local rules regarding the length, scope, or format (e.g.,

                          videoconference or in-person) of any noticed deposition; provided,

                          however, that the Parties will meet and confer in good faith in attempt

                          to resolve any such objections.

                      ii. Nothing contained in the Order shall prohibit any of the parties hereto

                          from seeking additional discovery from the Court for good cause shown

                          and circumstances not known as of the date of this Order. The parties

                          shall meet and confer in good faith prior to requesting additional

                          discovery from the Court.

               e. Agreement to Expedited Hearings for Discovery Disputes:

                       i. The Parties will not oppose another Party’s request for an expedited or

                          emergency hearing to seek the Court’s resolution of any dispute arising

                          from discovery requests, or objections thereto.




  THE STATE OF NEW YORK’S MOTION TO ESTABLISH EXEPEDITED DISOVERY PROCEDURES IN CONNECTION IN
  CONNECTION WITH THE HEARINGS ON THE MOTION TO DISMISS, OR, IN THE ALTERNATIVE, TO APPOINT A
  CHAPTER 11 TRUSTEE – PAGE 5
                                                                                          2060328
                                                                                       DA 2065491.1
Case 21-30085-hdh11 Doc 342-3 Filed 03/11/21             Entered 03/11/21 10:23:18        Page 8 of 11




                                              PRAYER

         WHEREFORE, the NYAG respectfully requests the Court (i) enter an Order, substantially

  in the form attached hereto, granting the Motion; and (ii) for any and all further relief, at law or

  equity, to which the NYAG may be entitled.




  THE STATE OF NEW YORK’S MOTION TO ESTABLISH EXEPEDITED DISOVERY PROCEDURES IN CONNECTION IN
  CONNECTION WITH THE HEARINGS ON THE MOTION TO DISMISS, OR, IN THE ALTERNATIVE, TO APPOINT A
  CHAPTER 11 TRUSTEE – PAGE 6
                                                                                               2060328
                                                                                            DA 2065491.1
Case 21-30085-hdh11 Doc 342-3 Filed 03/11/21        Entered 03/11/21 10:23:18     Page 9 of 11




  Dated: February __, 2021.                    Respectfully submitted,

                                                DRAFT
                                                Gerrit M. Pronske
                                                State Bar No. 16351640
                                                Eric M. Van Horn
                                                State Bar No. 24051465
                                                Jason P. Kathman
                                                State Bar No. 24070036
                                                SPENCER FANE LLP
                                                2200 Ross Avenue, Suite 4800 West
                                                Dallas, Texas 75201
                                                (214) 750-3610 – Telephone
                                                (214) 750-3612 – Telecopier
                                                -and-
                                                5700 Granite Parkway, Suite 650
                                                Plano, Texas 75024
                                                (972) 324-0300 – Telephone
                                                (972) 324-0301 – Telecopier
                                                Email: gpronske@spencerfane.com
                                                Email: ericvanhorn@spencerfane.com
                                                Email: jkathman@spencerfane.com

                                                       – And –

                                                DRAFT
                                                James Sheehan
                                                (NY Bar No. 4552055)
                                                Emily Stern
                                                (NY Bar No. 2647220)
                                                Monica Connell
                                                (NY Bar No. 3070943)
                                                Stephen Thompson
                                                (NY Bar No. 5390067)
                                                OFFICE OF THE ATTORNEY GENERAL
                                                OF THE STATE OF NEW YORK
                                                28 Liberty Street
                                                New York, NY 10005
                                                (212) 416-8401
                                                Email: James.Sheehan@ag.ny.gov
                                                Email: Emily.Stern@ag.ny.gov
                                                Email: Monica.Connell@ag.ny.gov
                                                Email: Stephen.Thompson@ag.ny.gov

                                                COUNSEL FOR THE PEOPLE OF
                                                THE STATE OF NEW YORK, BY
                                                LETITIA JAMES, ATTORNEY GENERAL
                                                OF THE STATE OF NEW YORK
  THE STATE OF NEW YORK’S MOTION TO ESTABLISH EXEPEDITED DISOVERY PROCEDURES IN CONNECTION IN
  CONNECTION WITH THE HEARINGS ON THE MOTION TO DISMISS, OR, IN THE ALTERNATIVE, TO APPOINT A
  CHAPTER 11 TRUSTEE – PAGE 7
                                                                                        2060328
                                                                                     DA 2065491.1
Case 21-30085-hdh11 Doc 342-3 Filed 03/11/21           Entered 03/11/21 10:23:18        Page 10 of 11




                                  CERTIFICATE OF SERVICE

          I hereby certify that on February __, 2021, a true and correct copy of the foregoing Motion
  was served upon all parties entitled to notice, including the Debtors, United States Trustee, and
  Official Committee of Unsecured Creditors via the Court’s electronic transmission facilities. Any
  further methods of service will be reflected in a supplemental certificate of service.

                                                       /s/Gerrit M. Pronske
                                                       Gerrit M. Pronske


                               CERTIFICATE OF CONFERENCE

         The undersigned hereby certifies that he conferred with counsel for the Debtors and AMc
  regarding the relief requested herein, and those parties ___________________.

                                                       /s/Gerrit M. Pronske
                                                       Gerrit M. Pronske




  THE STATE OF NEW YORK’S MOTION TO ESTABLISH EXEPEDITED DISOVERY PROCEDURES IN CONNECTION IN
  CONNECTION WITH THE HEARINGS ON THE MOTION TO DISMISS, OR, IN THE ALTERNATIVE, TO APPOINT A
  CHAPTER 11 TRUSTEE – PAGE 8
                                                                                              2060328
                                                                                           DA 2065491.1
Case 21-30085-hdh11 Doc 342-3 Filed 03/11/21   Entered 03/11/21 10:23:18    Page 11 of 11




                                                                           DA 2065491.1
